DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 16, 20, 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by de Raad (USPN 2020/0091136).
	Regarding claim 16, de Raad discloses a circuit  (see figure 1A) comprising:
a configuration terminal (a terminal 105);
an internal node (160) coupled to internal circuitry (170) of the circuit;

a first switch (140)  having a current path (a current path between 105 and 160) and a control node (137), wherein the current path is directly coupled between the configuration terminal and the internal node; and
a capacitor  (125) coupled between a control terminal (the gate of 140) of the first switch and a reference potential (VSS); and
a second switch (150) having a current path and a control node, wherein the current path is directly coupled between the internal node (160) and the reference potential (VSS).
Regarding claim 20, de Raad discloses comprising control circuitry (130) configured to control the first switch and/or the second switch.
Regarding claim 22, de Raad discloses wherein the capacitor (125) comprises an integrated circuit capacitor (see figure 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over de Raad in view of Huang et al (USPN 2008/0316660).
	Regarding claim 17, de Raad discloses all limitations of claim 16 as discussed above, but does not disclose the first switch as claimed.
	Huang discloses a circuit (see figure 5b) comprises a first switch (504) is a transmission gate including a PMOS transistor (03) and a NMOS transistor (04).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first switch of de Raad to incorporate a transmission gate as disclosed by Huang in order to allow a higher program voltage transmitting to the internal circuit and avoid a leakage current.
19 is rejected under 35 U.S.C. 103 as being unpatentable over de Raad in view of Tong et al (USPN 6757147).
Regarding claim 19, de Raad discloses all limitations of claim 16 as discussed above, but does not disclose an ESD protection circuit as claimed.
Tong discloses a circuit (see figure 5b) comprises ESD protection circuitry (14) coupled to an internal node (B)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first switch of de Raad to incorporate ESD protection circuitry as disclosed by Tong in order to protect the internal circuit from an additional ESD event.
4.	Claims 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Atesal et al (USPN 2016/0093579) in view of de Raad.
Regarding claim 16, Atesal discloses a circuit  (see figure 2A) comprising:
a configuration terminal (a terminal 18a);
an internal node (a node between a switching 24a and an internal circuit 26a) coupled to internal circuitry (26a) of the circuit; and a switch 24a).
However, Atesal does not disclose first and second switches, and a capacitor as claimed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the switch of Atesal to incorporate first, second switches and a capacitor as discloses by de Raad in order to minimize a clamping voltage to reduce a stress on a protected circuit so that protecting the circuit from damage. 
Regarding claim 21, Atesal discloses a radio frequency terminal (16a) adjacent to the configuration terminal (18a).



Allowable Subject Matter
5.	Claims 1-3, 5-13, 15 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A circuit comprising: a first switch coupled between the configuration terminal and the internal node, wherein the first switch is configured to couple the configuration terminal with the internal node during the configuration phase and to decouple the configuration terminal from the internal node during normal operation of the circuit; a capacitor coupled between a control terminal of the first switch and a reference potential; and a second switch directly coupled between the internal node and the reference potential, wherein the second switch is configured to couple the internal node to a reference potential during
the normal mode of operation and to decouple the internal node from the reference potential in the configuration phase as recited in claim 1.
A method, comprising: coupling a configuration terminal to an internal node of a circuit during a configuration phase; decoupling the configuration terminal from the internal node during normal operation; and capacitively 
6.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836